Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 8/04/2020. Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/04/2020 and 02/04/2022 have been considered by the examiner.

Claim Objections
The disclosure is objected to because of the following informalities:
Claim 13 is objected to because claim 13 depends to claim 13.  For prosecution purpose, the examiner interprets claim 13 depends on claim 12 because claim 12 recites a trend.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 and 18-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 9, the claim recites the limitation “indicating which functions of the aircraft can be impacted…” which is indefinite because of usage of the term “can be” making determining the impacted the functions of the aircraft optional. This make it unclear as to whether the functions of the aircraft are impacted. In this case, it is impossible for one of ordinary skill in the art to understand the meters and bounds of the claim so as to avoid infringement, and therefore the claims fail to comply with the second paragraph of 35 USC 112.
Regarding claim 13, the claim recites the limitation “the trend” in first line. There is insufficient antecedent basis for this limitation in the claim. In order to overcome 112(b) rejection, the examiner suggests claim 13 should amend to depend on claim 12 because claim 12 recites a trend.
Regarding claim 18, the claim recites the limitation “functionalities of the aircraft could be impacted…” which is indefinite because of usage of the term “could be” making determining the impacted the functions of the aircraft optional. This make it unclear as to whether the functionalities of the aircraft are impacted. In this case, it is impossible for one of ordinary skill in the art to understand the meters and bounds of the claim so as to avoid infringement, and therefore the claims fail to comply with the second paragraph of 35 USC 112.
Claims 19-20, which depend from claim 18, are rejected for the same reasons as given above.
Regarding claim 20, the claim recites the limitation “the trend” in second line. There is insufficient antecedent basis for this limitation in the claim. In order to overcome 112(b) rejection, the examiner suggests claim 20 should amend to depend on claim 19 because claim 19 recites a trend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Sannino et al. Publication No. US 2015/0187148 A1 (Sannino hereinafter) 


Regarding claim 15,
Sannino teaches a network system for an aircraft comprising:
a set of aircraft components (Para 0061 – The aircraft 10 comprises a plurality of avionic members 14A-N, each having hardware or software means intended to be used by at least one avionic system 12A-N for the purpose of operating the aircraft 10. Each avionic member 14A-N may be a mechanical member for piloting or guiding the aircraft 10, an electronic actuator for at least one mechanical member, a propulsion member of the aircraft 10, wiring or tubing able to connect two elements from among mechanical members, electronic actuators, and propulsion members, or further a computer program able to apply at least one method for piloting and/or guiding the aircraft 10); a network communicatively and electronically interconnecting the set of aircraft components (Para 0070-0071 – The aircraft 10 further includes a device 20 for assisting with the reconfiguration of the aircraft. The device 20 is connected between the monitoring systems 16A-16N and the avionic systems 12A-N; and Each avionic system 12A-N is able to be connected to one or more avionic members 14A-N through connecting to transmit a mechanical signal and/or electric or radio-electric connections able to transmit an electric or radio-electric signal).
a configuration management unit electronically communicable with the network and configured to detect or measure the set of aircraft components across the network (Para 0062 – The aircraft 10 further comprises a plurality of monitoring systems 16A-N, each is able to detect a perturbation of the operational environment 18 or an abnormality having occurred in at least one avionic member 14A-N; and Para 0070 - The aircraft 10 further includes a device 20 for assisting with the reconfiguration of the aircraft. The device 20 is connected between the monitoring systems 16A-N and the avionic systems 12A-N for communication to these systems), wherein the configuration management unit is configured to generate a list representing a configuration of the network and the set of aircraft components; wherein the list includes executables or libraries (Para 0059-0060 - The aircraft 10 includes a plurality of avionic systems 12A-N, each having a hardware or software means able to be directly or indirectly controlled by the crew or further by another system for operating the aircraft 10. The plurality of avionic systems 12A-N may be a flight management system (FMS), an aircraft flight control system (AFCS), an automatic pilot (AP), an onboard airport navigation system (OANS), a traffic control system TC, etc.; and Para 0104-0105 – the transmission software package 38 establishes a list of all the avionic systems 12A-N available in the aircraft 10, each avionic system 12A-N from the list of available avionic systems is subscribed to at least one piece of fault information FI. The transmission software package 38 then generates a list of identifiers of subscribed avionic systems 12A-N, wherein the avionic systems 12A-N are associating with one or more avionic members 14A-N such as an electronic actuator for at least one mechanical member, a propulsion member of the aircraft 10, wiring or tubing able to connect two elements from among mechanical members, electronic actuators, and propulsion members, or further a computer program able to apply at least one method for piloting and/or guiding the aircraft 10 as stating at Para 0062).
wherein the configuration management unit is configured to monitor the list to determine if the configuration management unit no longer approves the configuration (Para 0065-0066 - an abnormality is an event generated when an expected service is not provided by one or more corresponding avionic members 14A-N and a perturbation is an event generated when the operational environment of the aircraft changes in a non-compliant way with the initial mission of the aircraft; and Para 0106 - the monitoring systems 16A-N monitor all the avionic members 14A-N. If these systems 16A-N detect at least one abnormality in the operation of the avionic members 12A-N or a perturbation of the environment 18, the system 16A-N generates a piece of fault information FI relating to this abnormality or to this perturbation). 

Regarding claim 16, the network system of claim 15,
Sannino teaches
wherein the monitoring the list includes one or more of monitoring throughput, monitoring throughput capacity, monitoring memory usage, monitoring memory capacity, monitoring temperature, or monitoring pressure for the set of aircraft components (Para 0106 - the monitoring systems 16A-N monitor all the avionic members 14A-N of all the avionic members 12A-N. If these systems 16A-N detect at least one abnormality in the operation of the avionic members 12A-N or a perturbation of the environment 18, the system 16A-N generates a piece of fault information FI relating to this abnormality or to this perturbation; and Para 0060 - an monitored avionic system 12 may be a flight management system (FMS), an aircraft flight control system (AFCS), an automatic pilot (AP), an onboard airport navigation system (OANS), a traffic collision avoidance system (TCAS), a terrain awareness and warning system (TAWS), a communication management function (CMF), a radio management system (RMS), a weather radar WXR ("Weather Radar"), or further a traffic control system TC).


Regarding claim 17, the network system of claim 15,
Sannino teaches
wherein the configuration management unit is part of a configuration management unit carrying an architecture for the aircraft (Para 0070 – The aircraft 10 further includes a device 20 for assisting with the reconfiguration of the aircraft. The device 20 is connected between the monitoring systems 16A-N and the avionic systems 12A-N; and Para 0104-0105 – the transmission software package 38 of the reconfiguration device 20 establishes a list of all the avionic systems 12A-N available in the aircraft 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sannino et al. Publication No. US 2015/0187148 A1 (Sannino hereinafter) in view of Tucker Publication No. US 2017/0320590 A1 (Tucker hereinafter).

Regarding claim 1,
Sannino teaches a method comprising:
generating a list including executables and libraries representative of the networked avionics (Para 0059-0060 - The aircraft 10 includes a plurality of avionic systems 12A-N, each having a hardware or software means able to be directly or indirectly controlled by the crew or another system for operating the aircraft 10. The plurality of avionic systems 12A-N may be a flight management system (FMS), an aircraft flight control system (AFCS), an automatic pilot (AP), an onboard airport navigation system (OANS), a traffic control system TC, etc.; and Para 0104-0105 – the transmission software package 38 establishes a list of all the avionic systems 12A-N available in the aircraft 10, each avionic system 12A-N from the list of available avionic systems is subscribed to at least one piece of fault information FI. The transmission software package 38 then generates a list of identifiers of subscribed avionic systems 12A-N, wherein the avionic systems 12A-N are associating with one or more avionic members 14A-N such as an electronic actuator for at least one mechanical member, a propulsion member of the aircraft 10, wiring or tubing able to connect two elements from among mechanical members, electronic actuators, and propulsion members, or further a computer program able to apply at least one method for piloting and/or guiding the aircraft 10 as stating at Para 0062).
monitoring the list (Para 0106 - the monitoring systems 16A-N monitor all the avionic members 14A-N).
alerting when one or more of the networked avionics provided on the list meets a predetermined information (Para 0065-0066 - an abnormality is an event generated when an expected service is not provided by one or more corresponding avionic members 14A-N and a perturbation is an event generated when the operational environment of the aircraft changes in a non-compliant way with the initial mission of the aircraft; and Para 0106 - If these systems 16A-N detect at least one abnormality in the operation of the avionic members 12A-N or a perturbation of the environment 18, the system generates a piece of fault information FI relating to this abnormality or to this perturbation).
Sannino does not explicitly disclose
alerting when one or more of the networked avionics provided on the list meets a predetermined threshold.
Tucker teaches:
alerting when one or more of the networked avionics provided on the list meets a predetermined threshold (Para 0029 – The data analyst expands Aircraft 10125 in FIG. 4C to further investigate the critical condition indicator associated therewith and identify the specific component or components in an alert state. As illustrated, Aircraft 10125 includes numerous components such as Tail Rotor, Main Rotor and Main Driveshaft to name a few. In the illustrated example, the Tail Rotor component has a critical condition indicator associated therewith as depict using the x-icon in front of the Tail Rotor item in the list; and Para 0038 and Fig. 6C -  Upon analysis of the New Data received on Day 18, wherein the new data has exceeded the lower threshold at approximately Value 26, so the data analyst now believes addition action is required). 
Sannino and Tucker are analogous art because they are from a similar field of endeavor in the aircraft health monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).

Regarding claim 2, the method of claim 1,
Sannino teaches:
wherein the executables and libraries include configuration files and static memory (Para 0082 – The memory 24 is able to store a first database DB1 including a list of identifiers of avionic members 14A-B which may cause a given abnormality. The first database DB1 is for example formed by a dependency graph including for each known abnormality a list of identifiers of avionic members which may cause this abnormality; and Para 0096-0098 and Fig. 6 -  For example, the information on display of Fig. 6 states that the function of “Landing gear deployed” of the aircraft is impacted by "increase in consumption". So, the result RE provided by the FMS system is "insufficient fuel X kg"). 


Regarding claim 4, the method of claim 1,
Sannino does not explicitly disclose
wherein generating the list further includes verifying, cryptographically, that the networked avionics represented on the list are on the aircraft or on a network in communication with the aircraft. 
Tucker teaches:
wherein generating the list further includes verifying, cryptographically, that the networked avionics represented on the list are on the aircraft or on a network in communication with the aircraft (Para 0023 - Communication between ground station 20 and HUMS servers and databases 22 may occur over a proprietary encrypted network, a public encrypted network; and Para 0038 - a data analyst may want to see all Review Items that are pending OEM response or waiting on maintenance verification. These filters may be deployed in a search tool within health data review module 30 or may be provided in a category list or menu viewable on health data review module 30 webpages).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).

Regarding claim 5, the method of claim 1,
Sannino teaches:
wherein the list further includes relevant static memory items stored on at least one of the networked avionics (Para 0082 – The memory 24 is able to store a first database DB1 including a list of identifiers of avionic members 14A-B which may cause a given abnormality. The first database DB1 is for example formed by a dependency graph including for each known abnormality a list of identifiers of avionic members which may cause this abnormality).

Regarding claim 6, the method of claim 1,
Sannino teaches
wherein the list is generated on a configuration management unit, a network switch, or an interface device (Para 0104-0105 – the transmission software package 38 of the reconfiguration device 20 establishes a list of all the avionic systems 12A-N available in the aircraft 10).


Regarding claim 7, the method of claim 6,
Sannino does not explicitly disclose
wherein the list is generated on the interface device, and the interface device includes a remote interface unit.
Tucker teaches:
wherein the list is generated on the interface device, and the interface device includes a remote interface unit (Para 0023 - Ground station 20 may be a microprocessor-based system operable to execute program code in the form of machine-executable instructions, wherein certain operations and analysis data associating to the aircraft may be performed by the ground station 20; and Para 0028 - As illustrated, Aircraft 10125 includes a list of components such as Tail Rotor, Main Rotor and Main Driveshaft to name a few. In the illustrated example, the Tail Rotor component has a critical condition indicator associated therewith as depict using the x-icon in front of the Tail Rotor item in the list).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).


Regarding claim 8, the method of claim 6,
Sannino teaches
wherein the list is generated on the configuration management unit, and the configuration management unit includes an aircraft architecture (Para 0070 – The aircraft 10 further includes a device 20 for assisting with the reconfiguration of the aircraft. The device 20 is connected between the monitoring systems 16A-N and the avionic systems 12A-N; and Para 0104-0105 – the transmission software package 38 of the reconfiguration device 20 establishes a list of all the avionic systems 12A-N available in the aircraft 10).


Regarding claim 9, the method of claim 8,
Sannino does not explicitly disclose
wherein alerting further includes indicating which functions of the aircraft can be impacted when one or more of the networked avionics meets the predetermined threshold. 
Tucker teaches:
wherein alerting further includes indicating which functions of the aircraft can be impacted when one or more of the networked avionics meets the predetermined threshold (Para 0029 and Fig. 4D – the information on display of Fig. 4D states that the function of “Component Tail Rotor” of the aircraft 1025 has failed based on a fail of “Tail Rotor Variation” component; and Para 0038 and Fig. 6C -  Upon analysis of the New Data received on Day 18, wherein the new data has exceeded the lower threshold at approximately Value 26, so the data analyst now believes addition action is required). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).

Regarding claim 10, the method of claim 1,
Sannino does not explicitly disclose
wherein monitoring the list includes periodically measuring aspects of the networked avionics and comparing the measured aspects to the predetermined threshold. 
Tucker teaches:
wherein monitoring the list includes periodically measuring aspects of the networked avionics and comparing the measured aspects to the predetermined threshold (Para 0034 - Health data monitoring computing system 26 may requests access to the HUMS data relating to a particular aircraft within aircraft fleet 12, a particular component of an aircraft within aircraft fleet 12 or other suitable data set within a specified time period such as each 24 hours; and Para 0038 and Fig. 6C -  Upon analysis of the New Data received on Day 18, wherein the new data has exceeded the lower threshold at approximately Value 26, so the data analyst now believes addition action is required). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).

Regarding claim 11, the method of claim 10,
Sannino does not explicitly disclose
wherein periodically measuring includes continuously measuring aspects of the networked avionics. 
Tucker teaches:
wherein periodically measuring includes continuously measuring aspects of the networked avionics (Para 0029 and Fig. 4E - the data analyst has launched a HUMS Health History for Component page showing data relating to Tail Rotor Pitch Variation for Aircraft 10125 over a previous time period enabling the data analyst to identify any health data trends of interest. As illustrated, Tail Rotor Pitch Variation for Aircraft 10125 has data points for Days 1-12 that are relatively stable and within a desired range. Data points for Days 13 and 14, however, are increasing in value, which represents negatively trending data relating to Tail Rotor Pitch Variation for Aircraft 10125).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).


Regarding claim 12, the method of claim 10,
Sannino does not explicitly disclose
wherein periodically measuring further includes storing historical information based upon prior periodic measurements and comparing the most recent periodic measurement to at least one of the prior periodic measurements to determine a trend. 
Tucker teaches:
wherein periodically measuring further includes storing historical information based upon prior periodic measurements and comparing the most recent periodic measurement to at least one of the prior periodic measurements to determine a trend (Para 0029 and Fig. 4E - the data analyst has launched a HUMS Health History for Component page showing data relating to Tail Rotor Pitch Variation for Aircraft 10125 over a previous time period enabling the data analyst to identify any health data trends of interest. As illustrated, Tail Rotor Pitch Variation for Aircraft 10125 has data points for Days 1-12 that are relatively stable and within a desired range. Data points for Days 13 and 14, however, are increasing in value, which represents negatively trending data relating to Tail Rotor Pitch Variation for Aircraft 10125).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).


Regarding claim 18,
Sannino teaches a method of monitoring network security in an aircraft, the method comprising:
generating a list representative of an aircraft network and one or more aircraft components on the aircraft network (Para 0059-0060 - The aircraft 10 includes a plurality of avionic systems 12A-N, each having a hardware or software means able to be directly or indirectly controlled by the crew or further by another system for operating the aircraft 10. The plurality of avionic systems 12A-N may be a flight management system (FMS), an aircraft flight control system (AFCS), an automatic pilot (AP), an onboard airport navigation system (OANS), a traffic control system TC, etc.; and Para 0104-0105 – the transmission software package 38 establishes a list of all the avionic systems 12A-N available in the aircraft 10, each avionic system 12A-N from the list of available avionic systems is subscribed to at least one piece of fault information FI. The transmission software package 38 then generates a list of identifiers of subscribed avionic systems 12A-N, wherein the avionic systems 12A-N are associating with one or more avionic members 14A-N such as an electronic actuator for at least one mechanical member, a propulsion member of the aircraft 10, wiring or tubing able to connect two elements from among mechanical members, electronic actuators, and propulsion members, or further a computer program able to apply at least one method for piloting and/or guiding the aircraft 10 as stating at Para 0062).
periodically monitoring the list (Para 0106 - the monitoring systems 16A-N monitor all the avionic members 14A-N).
indicating, on a display, which functionalities of the aircraft could be impacted or are impacted when the one or more aircraft components monitored on the list reaches a predetermined information (Para 0065-0066 - an abnormality is an event generated when an expected service is not provided by one or more corresponding avionic members 14A-N and a perturbation is an event generated when the operational environment of the aircraft changes in a non-compliant way with the initial mission of the aircraft; and Para 0106 - If these systems 16A-N detect at least one abnormality in the operation of the avionic members 12A-N or a perturbation of the environment 18, the system generates a piece of fault information FI relating to this abnormality or to this perturbation; and Para 0096-0098 and Fig. 6 -  For example, the information on display of Fig. 6 states that the function of “Landing gear deployed” of the aircraft is impacted by "increase in consumption". so, the result RE provided by the FMS system is "insufficient fuel X kg").
Sannino does not explicitly disclose
indicating, on a display, which functionalities of the aircraft could be impacted or are impacted when the one or more aircraft components monitored on the list reaches a predetermined threshold. 
Tucker teaches:
indicating, on a display, which functionalities of the aircraft could be impacted or are impacted when the one or more aircraft components monitored on the list reaches a predetermined threshold (Para 0029 and Fig. 4D – the information on display of Fig. 4D states that the function of “Component Tail Rotor” of the aircraft 1025 has failed based on a fail of “Tail Rotor Variation” component; and Para 0038 and Fig. 6C -  Upon analysis of the New Data received on Day 18, wherein the new data has exceeded the lower threshold at approximately Value 26, so the data analyst now believes addition action is required). 
Sannino and Tucker are analogous art because they are from a similar field of endeavor in the aircraft health monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).

Regarding claim 19, the method of claim 18,
Sannino does not explicitly disclose
wherein periodically monitoring the list further includes storing, in a memory, historical information based upon prior periodic measurements and comparing the most recent periodic measurement to at least one of the prior periodic measurements to determine a trend. 
Tucker teaches:
wherein periodically monitoring the list further includes storing, in a memory, historical information based upon prior periodic measurements and comparing the most recent periodic measurement to at least one of the prior periodic measurements to determine a trend (Para 0029 and Fig. 4E - the data analyst has launched a HUMS Health History for Component page showing data relating to Tail Rotor Pitch Variation for Aircraft 10125 over a previous time period enabling the data analyst to identify any health data trends of interest. As illustrated, Tail Rotor Pitch Variation for Aircraft 10125 has data points for Days 1-12 that are relatively stable and within a desired range. Data points for Days 13 and 14, however, are increasing in value, which represents negatively trending data relating to Tail Rotor Pitch Variation for Aircraft 10125).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Tucker. The motivation for doing so is to provide a system for task-based health data monitoring relating to aircraft components of an aircraft (Tucker, Abstract).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sannino in view of Tucker, and further in view of Harrigan et al. Publication No. US 2017/0331844 A1 (Harrigan hereinafter).

Regarding claim 3, the method of claim 1,
Sannino does not explicitly disclose
wherein the predetermined threshold includes where one or more items on the list are absent from the list. 
Harrigan teaches:
wherein the predetermined threshold includes where one or more items on the list are absent from the list (Para 0043 - the anomaly detection threshold be chosen by choosing an anomaly detection threshold which offers a desired minimal false alarm rate and minimal miss-detect rate on the data from the aircraft of interest).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Harrigan. The motivation for doing so is to make flexibility in evaluation health information of aircraft components.


Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler in view of Tucker, and further in view of Buehler et al. Publication No. US 2016/0057160 A1 (Buehler hereinafter).

Regarding claim 13, the method of claim 1,
Sannino does not explicitly disclose
wherein monitoring further includes monitoring the trend to identify unexpected behavior without meeting the predetermined threshold. 
Buehler teaches:
wherein monitoring further includes monitoring the trend to identify unexpected behavior without meeting the predetermined threshold (Para 0026 - the throttle data deviates from the airspeed data and the system may determine that an intrusion has occurred because data redundancy checks and trend do not match; and Para 0023 - an intrusion may be determined when the comparison indicates the at least one of the avionics components or systems satisfies an intrusion profile. This may include when the comparison indicates the received data is outside of the operational profile. For example, an intrusion profile may be satisfied when the data is invalid instead of just exceeding operation parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Buehler. The motivation for doing so is to make flexibility in evaluation health information of aircraft components.

Regarding claim 14, the method of claim 13,
Sannino does not explicitly disclose
updating the predetermined threshold based upon the trend. 
Buehler teaches:
updating the predetermined threshold based upon the trend (Para 0026 - the throttle data deviates from the airspeed data and the system may determine that an intrusion has occurred because data redundancy checks and trend do not match; and Para 0016 - the system 30 may modify the profile(s) to better fit the true operational profile(s) of the component and/or system in deployment. This updated profile is then used to identify outliers in the expected operations of the system or components within the system that are indicative of unintended operational use of the system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Buehler. The motivation for doing so is to make flexibility in evaluation health information of aircraft components.

Regarding claim 20, the method of claim 18,
Sannino does not explicitly disclose
wherein periodically monitoring further includes monitoring the trend to identify unexpected behavior without meeting the predetermined threshold. 
Buehler teaches:
wherein periodically monitoring further includes monitoring the trend to identify unexpected behavior without meeting the predetermined threshold (Para 0026 - the throttle data deviates from the airspeed data and the system may determine that an intrusion has occurred because data redundancy checks and trend do not match; and Para 0023 - an intrusion may be determined when the comparison indicates the at least one of the avionics components or systems satisfies an intrusion profile. This may include when the comparison indicates the received data is outside of the operational profile. For example, an intrusion profile may be satisfied when the data is invalid instead of just exceeding operation parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sannino to include the teachings of Buehler. The motivation for doing so is to make flexibility in evaluation health information of aircraft components.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445